              Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 1 of 14

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SPIN MASTER LTD. and SPIN MASTER, INC.,
                                                            20-cv-6457 (ER)
 Plaintiffs

 v.                                                          [PROPOSED]
                                                            PRELIMINARY
 010, 365SMILE-MALL, ALL, AUMARKET,                      INJUNCTION ORDER
 BEAUTY BEE, BROTHER JEWELRY STORE,
 CHARMING           CABIN,           CL-ZJ,
 CORNUCOPIA_STORE,              COSMETICS
 SUPERMARKET, DRA HLINE, ELUNE, ETERNAL
 LOVE    UNCHANGED,     HAPPYBOYQI,     HI-
 TECHSHOPPERS,        HOT        SHOPPING,
 HUCHUNLAN123,               JIANGDAIHAO,
 JINHUAFENGXINGTIANXIADIANZISHANGWU
 GONGSI,        JUANYISTORE,        JYP654,
 KECHENGCHUANG STORE, KINGREE, LIXIAO,
 LLLLLLUO, L'S LUCKY HOME, LUCY888888, M S
 COMMUNE, MAIQISHOP, MINGYUE666, MISS
 FANG    GROCERY    STORE,     MOHAMMED,
 MOZHIJIA, NINJAGIFTS, NIOUWNS, OMUN,
 PAN2017 STORE, QWMIMI, RUXIURONG,
 SELECT A GOOD PRODUCT, SHENZHEN
 MICRONHOBBY TECHNOLOGY CO., LTD,
 SHENZHENSHIYUEFEIYUEWANGLUOKEJIYOU
 XIANGONGSI,                SMALLJSTORE,
 TIANYUHUA66050,    TINGTINGSOTRE,     TOP
 MALLS, TYM-GZ, WALK THE FASHION, WELL
 NETWORK CO, WZIG, XIANGRONG7317,
        Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 2 of 14

XIAORAN     SHOPS,     YANZAITIANXIA,
YIWUNEWDIANPU123, YUHANG E-COMMERCE
LIMITED     COMPANY,      YUNJISTORE,
ZEROSPACE_LTD and ZHANGYONGCAI520520,

Defendants
  Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 3 of 14

                            GLOSSARY

Term                 Definition
Plaintiffs or Spin   Spin Master Ltd. and Spin Master, Inc.
Master
Defendants           010, 365smile-mall, all, aumarket, Beauty bee, Brother
                     jewelry      store,    charming       cabin,     CL-ZJ,
                     Cornucopia_store, Cosmetics Supermarket, DRA
                     HLINE, Elune, Eternal love unchanged, happyboyqi,
                     Hi-techshoppers, Hot Shopping, huchunlan123,
                     jiangdaihao,
                     jinhuafengxingtianxiadianzishangwugongsi,
                     juanyistore, jyp654, Kechengchuang Store, Kingree,
                     lixiao, LLLLLLuo, L's Lucky Home, lucy888888, M S
                     COMMUNE, maiqishop, mingyue666, Miss Fang
                     grocery store, Mohammed, mozhijia, NinjaGifts,
                     Niouwns, omun, Pan2017 store, qwmimi, ruxiurong,
                     Select a good product, Shenzhen Micronhobby
                     Technology                    Co.,                  Ltd,
                     shenzhenshiyuefeiyuewangluokejiyouxiangongsi,
                     smallJstore, tianyuhua66050, tingtingsotre, top malls,
                     TYM-GZ, Walk the Fashion, Well Network Co, wzig,
                     xiangrong7317, XiaoRan shopS, yanzaitianxia,
                     yiwunewdianpu123, Yuhang E-commerce Limited
                     Company,        yunjistore,     ZeroSpace_Ltd       and
                     zhangyongcai520520
Wish                 Wish.com, a San Francisco, California-based, online
                     marketplace and e-commerce platform owned by
                     ContextLogic, Inc., a Delaware corporation
                     (“ContextLogic”), that allows manufacturers and other
                     third-party merchants, like Defendants, to advertise,
                     distribute, offer for sale, sell and ship their retail
                     products, which, upon information and belief, primarily
                     originate from China, directly to consumers worldwide
                     and specifically to consumers residing in the U.S.,
                     including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiffs
New York Address     244 Madison Ave, No. 411, New York, New York
                     10016
Complaint            Plaintiffs’ Complaint filed on August 14, 2020
Application          Plaintiffs’ Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets
                     (as defined infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why a
                     preliminary injunction should not issue; 4) an order
                     authorizing bifurcated and alternative service and 5) an
                     order authorizing expedited discovery filed on August
                     14, 2020
                                  i
  Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 4 of 14

Harrs Dec.              Declaration of Christopher Harrs in Support of
                        Plaintiffs’ Application
Yamali Dec.             Declaration of Danielle S. Yamali in Support of
                        Plaintiffs’ Application
Flutterbye Works        U.S. Copyright Registration Nos: VA 1-899-358
                        covering the Flutterbye packaging artwork, VA 1-861-
                        460 covering the Flutterbye Flying toy figurine, VA 1-
                        901-312 covering the Flutterbye Flower Fairy toy, 1-
                        913-178 covering the Flutterbye Ocean Fairy toy, VA
                        1-912-815 covering the Flutterbye Sunbeam Fairy toy,
                        VA 1-900-805 covering the Flutterbye Stardust Fairy
                        toy and VA 1-899-356 covering the Flutterbye Fairy
                        instruction manual
Flutterbye Products     Hand-held winged toys that are designed to look like
                        fairies. They are motor-controlled and float above
                        users’ palms using electrostatic levitation, and each
                        Flutterbye Fairy includes a decorative base
Infringing Products     Products bearing or used in connection with the
                        Flutterbye Works, and/or products in packaging and/or
                        containing labels and/or hang tags bearing the
                        Flutterbye Works, and/or bearing or used in connection
                        artwork that is substantially similar to the Flutterbye
                        Works and/or products that are identical or
                        substantially similar to the Flutterbye Products
Infringing Listings     Defendants’ listings for Infringing Products
User Accounts           Any and all websites and any and all accounts with
                        online marketplace platforms such as Wish, as well as
                        any and all as yet undiscovered accounts with
                        additional online marketplace platforms held by or
                        associated with Defendants, their respective officers,
                        employees, agents, servants and all persons in active
                        concert or participation with any of them
Merchant Storefronts    Any and all User Accounts through which Defendants,
                        their respective officers, employees, agents, servants
                        and all persons in active concert or participation with
                        any of them operate storefronts to manufacture, import,
                        export, advertise, market, promote, distribute, display,
                        offer for sale, sell and/or otherwise deal in Infringing
                        Products, which are held by or associated with
                        Defendants, their respective officers, employees,
                        agents, servants and all persons in active concert or
                        participation with any of them
Defendants’ Assets      Any and all money, securities or other property or
                        assets of Defendants (whether said assets are located in
                        the U.S. or abroad)
Defendants’ Financial   Any and all financial accounts associated with or
Accounts                utilized by any Defendants or any Defendants’ User
                        Accounts or Merchant Storefront(s) (whether said
                        account is located in the U.S. or abroad)
                                     ii
          Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 5 of 14




       WHERAS, Plaintiffs having moved ex parte on August 14, 2020 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiffs’ Application on August 14,

2020 which ordered Defendants to appear on September 8, 2020 at 11:30 a.m. to show cause why

a preliminary injunction should not issue;

       WHEREAS, on August 28, 2020, pursuant to the alternative methods of service authorized

by the TRO, Plaintiffs served the Summons, Complaint, TRO, all papers filed in support of the

Application on each and every Defendant.

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this

           action or until further order of the Court:

               i. reproducing, copying, preparing derivative works of, publicly displaying and/or

                  distributing, transferring and/or selling copies of Plaintiffs’ Flutterbye Works

                  through their manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale, selling and/or otherwise

                  dealing in Infringing Products or any other products using the Flutterbye Works



                                                  1
Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 6 of 14




      and/or works that are substantially similar to, identical to and constitute an

      infringement of the Flutterbye Works;

   ii. directly or indirectly infringing in any manner any of Plaintiffs’ Flutterbye

      Works;

  iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’

      Flutterbye Works, to identify any goods or services not authorized by Plaintiffs;

  iv. using any of Plaintiffs’ Flutterbye Works or any other works that are

      substantially similar to the Flutterbye Works on or in connection with

      Defendants’ manufacturing, importing, exporting, advertising, marketing,

      promoting, distributing, displaying, offering for sale, selling and/or otherwise

      dealing in Infringing Products;

   v. secreting, concealing, destroying, altering, selling off, transferring or otherwise

      disposing of and/or dealing with: (i) Infringing Products and/or (ii) any

      computer files, data, business records, documents or any other records or

      evidence relating to their User Accounts, Merchant Storefronts or Defendants’

      Assets and the manufacture, importation, exportation, advertising, marketing,

      promotion, distribution, display, offering for sale and/or sale of Infringing

      Products;

  vi. effecting assignments or transfers, forming new entities or associations, or

      creating and/or utilizing any other platform, User Account, Merchant Storefront

      or any other means of importation, exportation, advertising, marketing,

      promotion, distribution, display, offering for sale and/or sale of Infringing

      Products for the purposes of circumventing or otherwise avoiding the



                                     2
  Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 7 of 14




            prohibitions set forth in this Order; and

      vii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vi) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Infringing Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:



                                             3
      Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 8 of 14




           i. providing services to Defendants, Defendants’ User Accounts and Defendants’

               Merchant Storefronts, including, without limitation, continued operation of

               Defendants’ User Accounts and Merchant Storefronts insofar as they are

               connected to the Infringing Products;

           ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

               disposing of and/or dealing with any computer files, data, business records,

               documents or any other records or evidence relating to the Defendants’ User

               Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Infringing Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiffs’

       counsel and provide Plaintiffs’ counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.



                                              4
      Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 9 of 14




3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiffs may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules

          of Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

          and Eastern Districts of New York and Defendants who are served with this Order shall

          provide written responses under oath to such interrogatories within fourteen (14) days

          of service to Plaintiffs’ counsel.

   b) Plaintiffs may serve requests for the production of documents pursuant to Rules 26 and

          34 of the Federal Rules of Civil Procedure and Defendants who are served with this

          Order, their respective officers, employees, agents, servants and attorneys and all

          persons in active concert or participation with any of them who receive actual notice of

          this Order shall produce all documents responsive to such requests within fourteen (14)

          days of service to Plaintiffs’ counsel.

   c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

          who receive service of this Order shall provide Plaintiffs’ counsel with all documents

          and records in their possession, custody or control (whether located in the U.S. or

          abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

          Merchant Storefronts, including, but not limited to, documents and records relating to:

      i.      account numbers;

     ii.      current account balances;

    iii.      any and all identifying information for Defendants and Defendants' User Accounts,

              including names, addresses and contact information;

    iv.       any and all account opening documents and records, including, but not limited to,



                                                5
   Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 10 of 14




        account applications, signature cards, identification documents, and if a business

        entity, any and all business documents provided for the opening of each and every

        of Defendants’ Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from each and every

        of Defendants’ Financial Accounts and any and all supporting documentation,

        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary’s bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants’ User Accounts, a full

        accounting of Defendants’ sales history and listing history under such accounts,

        and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

        and



                                          6
         Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 11 of 14




         x.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Infringing

                  Products, or any other products using the Flutterbye Works and/or works that are

                  substantially similar to, identical to and constitute an infringement of the Flutterbye

                  Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiffs’ counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

        iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

                  and listing history under such accounts and Defendants’ Financial Accounts with




                                                     7
     Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 12 of 14




             any and all Financial Institutions associated with Defendants’ User Accounts and

             Defendants’ Merchant Storefronts; and

    iv.      Defendants’ manufacturing, importing, exporting, advertising, marketing,

             promoting, distributing, displaying, offering for sale and/or selling of Infringing

             Products, or any other products using the Flutterbye Works and/or works that are

             substantially similar to, identical to and constitute an infringement of the Flutterbye

             Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

          NutStore, a large mail link created through Rmail.com or via website publication

          through   a   specific   page   dedicated    to   this   Lawsuit    accessible   through

          ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

          of this Order, to Defendants’ e-mail addresses to be determined after having been

          identified by ContextLogic pursuant to Paragraph V(C) of the TRO.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

          a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where



                                                8
      Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 13 of 14




           PayPal will be able to download a PDF copy of this Order via electronic mail to

           PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           ContextLogic, via ContextLogic’s DMCA Agent, will be able to download a PDF

           copy of this Order via electronic mail at elisa@wish.com and brand-

           protection@wish.com and to ContextLogic’s counsel, Dwight Lueck, at

           Dwight.Lueck@btlaw.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

           to      Payoneer       Inc.’s      Customer       Service       Management         at

           customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

           Inc., at Edward.Tulin@skadden.com; and

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

           via electronic mail to PingPong Global Solutions Inc.’s Legal Department at

           legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiffs shall remain with the Court until a final disposition

   of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order

   of the Court.



                                              9
        Case 1:20-cv-06457-ER Document 6 Filed 09/08/20 Page 14 of 14




   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiffs or on shorter notice as set by the Court.


SO ORDERED.

SIGNED this _____
            8th day of ____________,
                       September     2020, at _______
                                               2:00   __.m.
                                                      p
New York, New York

                                                        _________________________________
                                                        HON. EDGARDO RAMOS
                                                        UNITED STATES DISTRICT JUDGE




                                               10
